BUDGE, J.,
Concurring. — I agree with the conclusion reached in the majority opinion of the court that specific performance of the contract involved in this litigation cannot be enforced.
The only ground relied upon by respondent to strike the reporter’s transcript from the files and to dismiss the appeal is that appellant’s counsel failed to procure an extension of the court’s order directing the reporter to prepare the transcript before the order procured in the first instance had lapsed.
The failure to obtain the order directing the reporter to prepare a transcript is not jurisdictional; otherwise it could not be waived. (Robinson v. St. Maries Lumber Co., 32 Ida. 651, 186 Pac. 923.)
C. S., sec. 6886, does not in terms provide that the transcript will be stricken and the appeal dismissed where counsel for appellant fails to procure an order from the district judge extending additional time to the reporter within which to get out his transcript, before the expiration of the original order. It does not in specific terms place the duty of keeping this order alive either upon the reporter or appellant’s counsel, but a reasonable interpretation of this statute places that duty upon both.
*122My understanding is that this court has not gone to the extent of holding that an appellant would be free from fault only when he had been misled by promises on the part of the reporter or the respondent, but that the question of diligence on the part of appellant or his counsel always has been the controlling factor in determining whether the transcript should be stricken and the case dismissed. I am still of the opinion that it is the duty of the attorney for appellant to use due diligence to see that the order for the preparation of the transcript is kept alive, and where such diligence is shown, a motion to strike the transcript should not be sustained.
This court has held upon numerous occasions, as will be seen by an examination of the authorities cited in the majority opinion, that it will not strike the transcript and dismiss the appeal for failure to file the transcript in this court within the time prescribed by the rules of this court, where a sufficient showing of diligence upon the part of appellant is made.